 CONSTRUCTION ERECTORS, INC.Construction Erectors, Inc. and International Asso-ciation of Bridge, Structural and OrnamentalIron Workers, Local 25, AFL-CIO. Case 37-CA-1528September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 18, 1980, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions, a supporting brief,and a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3I We hereby find merit in the General Counsel's unopposed limitedcross-exceptions to the Administrative Law Judge's inadvertent referenceto a construction project performed by Kanehamalei Incorporated Con-struction Company as a project covered by the addendum agreementsigned by Respondent and the Union in October 1975. Neither the com-pany nor the project referred to were covered by that addendum agree-ment.' We agree with the Administrative Law Judge's conclusion that theUnion had achieved majority status in a stable unit of Respondent's em-ployees on December 10, 1977, when Respondent and the Union execut-ed a multisite collective-bargaining agreement which Respondent unlaw-fully repudiated on February 29, 1979. A review of payroll charts anddata introduced as exhibits by the parties indicates that, on the contractexecution date, Respondent had established a permanent complement ofat leat six unit ironworkers which it maintained until the outbreak of astrike in late November 1978. Although none of the exhibits clearly iden-tifies which employees worked on each of the projects where Respond-ent utilized ironworkers or the duration of those projects, the Union'sbusiness manager testified credibly and without contradiction that iron-workers referred by the Union switched from one of Respondent's pro-jects to another. At all relevant times priorto Respondent's repudiation ofthe multisite contract, it is admitted that the Union dispatched through itshiring hall at least a majority of Respondent's ironworkers and thatunion-security provisions applied to all unit employees. On December 10,1977, 10 of Respondent's 13 ironworkers were union members. Under allthe aforementioned circumstances, we find that there is a sufficient basisfor characterizing Respondent's ironworkers on that date as a stable workforce distinguishable from those for which a construction industry em-ployer hires on a project-by-project schedule with no personnel car-ryover.s To avoid any possible misinterpretation, we hereby clarify the rea-sons for our adoption of the Administrative Law Judge's recommenda-tion that there be no provision for interest on Respondent's obligaton tofringe benefit trusts. Because the provisions of employee benefit fundagreements are variable and complex, the Board does not provide at theadjudicatory stage of a proceeding for the addition of interest at a fixedrate on unlawfully withheld fund payments. We leave to the compliancestage the question whether Respondent must pay any additional amountsinto the benefit funds in order to satisfy our "make-whole" remedy.These additional amounts may be determined, depending upon the cir-252 NLRB No. 45ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ConstructionErectors, Inc., Honolulu, Hawaii, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.cumstances of each case, by reference to provisions in the documentsgoverning the funds at issue and, where there are no governing provi-sions, to evidence of any loss directly attributable to the unlawful with-holding action, which might include the loss of return on investment ofthe portion of funds withheld, additional administrative costs, etc., butnot collateral losses. Merryweather Optical Ca, 240 NLRB 1213 (1979).DECISIONROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in this proceeding was filedon March 13, 1979, by International Association ofBridge, Structural and Ornamental Iron Workers, Local625, AFL-CIO, herein called the Union. (See G.C. Exh.l(a).)The Regional Director of Region 20 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of theBoard, issued on June 13, 1979, a complaint and noticeof hearing against Construction Erectors, Inc., hereincalled the Respondent. (See G.C. Exh. I(c).) A typo-graphical error appears in the General Counsel's com-plaint caption and in the introductory paragraph of thecomplaint concerning the number of the local union. Thetestimony and documentary evidence introduced at thehearing established that the local number was 625 ratherthan 624 as shown in the complaint.The hearing was held before me on October 2, 1979,at Honolulu, Hawaii. The time for filing briefs was ex-tended to December 10, 1979. Persuasively argued briefshave been recieved from the counsel for the GeneralCounsel and the attorney for the Respondent.The General Counsel's complaint alleges that the Re-spondent has engaged in unfair labor practices in viola-tion of Section 8(aX1) and (5) of the National Labor Re-lations Act, as amended, herein called the Act. Specifi-cally, the General Counsel alleges in paragraph 9 of hiscomplaint that since February 28, 1979, the Respondenthas refused to abide by the terms and conditions of a col-lective-bargaining agreement with the Union to which,so the General Counsel contends, the Respondent wasbound. In summary, the General Counsel takes the posi-tion that the Respondent's unilateral termination of thecontract with the Union constitutes a violation of Sec-tion 8(a)(X1) and (5) of the Act. (See p. 4 of the brief filedby the counsel for the General Counsel.)The Respondent filed an answer to the General Coun-sel's complaint and denied the commission of the allegedunfair labor practices. (See G.C. Exh. I(e).) In summary,the Respondent contends that the contract with theUnion was executed in accordance with the provisions of319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(f) of the Act, and, under the circumstances ofthis case, such a prehire contract was neither binding norenforceable. Even assuming, arguendo, that the prehirecontract was enforceable, the Respondent urges that thecontract was terminated according to its own terms, andthat the Respondent has no continuing obligation to bar-gain with the Union because the Union does not repre-sent a majority of the Respondent's employees in an ap-propriate unit. (See p. 2 of the brief filed by the attorneyfor the Respondent.)FINDINGS OF FACTI. THE EMPLOYERThe Respondent is a Hawaii corporation with a placeof business located in Honolulu, Hawaii, where the Re-spondent is engaged in the construction business. Duringthe calendar year preceding the issuance of the GeneralCounsel's complaint, the Respondent purchased and re-ceived goods and supplies valued in excess of $50,000 di-rectly from suppliers located outside the State of Hawaii.Upon the foregoing facts, which were admitted to betrue in the pleadings, and upon the entire record herein,I find that the Respondent has been, at all times materialherein, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.II. THE UNIONIt was admitted in the pleadings that the Union hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. Based onthe pleadings, and the entire record in this case, I findthat fact to be so.III. THE WITNESSESIn alphabetical order by their last names, the followingtwo persons appeared as witnesses at the hearing in thisproceeding: Duane Kerr is the president of the Respond-ent, and Paul H. Morikawa is the financial secretary-trea-surer and the business manager of the Union.IV. CREDIBILITY RESOLUTIONSWhile the parties view the facts from different per-spectives, and while they urge that different legal con-clusions be drawn from the facts, as they see them, thereare really no significant conflicts to resolve in the testi-mony given by the two witnesses.I recognize that both Kerr and Morikawa hold posi-tions of importance in their respective organizations, and,therefore, that each one has an interest in the outcome ofthe litigation. In evaluating the accuracy and the reliabil-ity of their testimony, I have weighed their answers tocertain questions in light of their individual interests.I have credited the testimony of both Kerr and Mor-ikawa. I will rely on their accounts in setting forth thefindings of fact which are material herein. In addition, Iwill also rely on the documentary evidence which wasintroduced at the hearing.A. The First Contract Between the Respondent andthe UnionIn 1974, Kerr had a brief conversation with Herman"Shorty" Martin on a jobsite on the Island of Kauai,Hawaii.Martin was the financial secretary-treasurer and thebusiness manager of the Union at the time. Martin heldthose positions until about 3 months prior to the hearingin this case, which was held on October 2, 1979. At thetime of the 1974 conversation with Martin, Kerr was thevice president of Kanehamalei, Incorporated. That com-pany was building a warehouse for the gas company onthe Island of Kauai.Martin visited the jobsite with an unidentified person.Kerr described Martin as being "very belligerent, whichdidn't bother me." According to Kerr, Martin "startedout bragging about how many people he had punchedout in the last two months. Secondly, he told me that if Ididn't go through the building trades in Kauai and getthe Kauai iron workers on my job, that he would have apicket line on it."On August 6, 1974, Kerr did sign an agreement withMartin to cover the Kauai project. Kerr stated at thehearing that he did so, "Not out of fear, but in the inter-est of expediting the project."The Respondent was incorporated in February 1974.At that time Kerr obtained his license. He also purchasedhalf of Kanehamalei, Incorporated. However, the Re-spondent did not actually commence operations until late1975 when Kerr began his business operations with smallcontracts, which Kerr himself could perform.In October 1976 Kerr approached Morikawa withregard to signing an agreement with the Union. Kerr ad-vised Morikawa of his commencing of a business whichwould employ ironworkers. Kerr made an appointmentto meet with Morikawa on October 5, 1976.Kerr stated that Morikawa did not threaten him in anyway, and Kerr explained at the hearing that the reasonfor his action was "because the contractor who I wassigning my subcontract with stipulated that I had to use100 percent union help." At the time that Kerr signedthe first contract between the Respondent and the Unionon October 5, 1976, the Respondent did not have anypermanent employees who were performing iron work.Introduced into evidence as General Counsel's Exhibit2 was a copy of that agreement, which was entitled a"Signatory Addendum." The document is dated October5, 1976. That one-page document makes reference to thecontract between the Union and the Steel Fabricatorsand Erectors of Hawaii, and the document acknowledgesacceptance of the terms and conditions of that contractby the Respondent and the Union. A copy of the collec-tive-bargaining agreement between the Union and theSteel Fabricators and Erectors of Hawaii was introducedinto evidence as General Counsel's Exhibit 3. Accordingto Morikawa, the Respondent did honor the terms andconditions of that agreement.Neither the terms of General Counsel's Exhibit 2, northe terms of General Counsel's Exhibit 3, limit the appli-cability of the contract to the Kauai Gas Company pro-ject, nor to any other specific individual project. Instead,320 CONSTRUCTION ERECTORS, INC.the coverage provisions of article 2 of General Counsel'sExhibit 3 are as follows:Article 2-CoverageA. The Union's chartered geographical area ofjurisdiction is the State of Hawaii and those islandsand areas in the Forward Pacific Ocean area whichare under the jurisdiction of the U.S. government.B. This Agreement applies to and covers onlythose employees of the Employer employed as iron-workers, ironworker apprentices and machine oper-ators and shall exclude office and clerical employ-ees, watchmen and/or guards, professional employ-ees and supervisors and all other employees not em-ployed on work coming within the scope of thisAgreement.Article 3 of General Counsel's Exhibit 3 further de-fines the type of work covered by the contract. Union-security provisions are set forth in article 4 and hiringhall referral provisions are set forth in article 5 of Gener-al Counsel's Exhibit 3. The duration of the contract wasto run through August 14, 1978, and it would renewthereafter unless either party gave written notice tomodify, amend, or terminate the agreement. However,either party was entitled to reopen the contract onAugust 15, 1977, with regard to the wage rates and theemployer contributions to employee benefit funds.B. The Second Contract Between the Respondent andthe UnionOn August 15, 1977, the Union began an economicstrike against the employers who were parties to GeneralCounsel's Exhibit 3 through their membership in, or au-thorization to, the Steel Fabricators and Erectors ofHawaii and the Reinforcing Steel Companies of Hawaii.That economic strike lasted until December 10, 1977.On August 24, 1977, the Respondent and the Unionexecuted a second contract which was entitled "InterimAgreement." A copy of that agreement was introducedinto evidence as General Counsel's Exhibit 4. Like Gen-eral Counsel's Exhibit 2, which was the first contract be-tween the Respondent and the Union, the second con-tract was signed by both Kerr and Martin.Kerr stated that the Respondent did not have any iron-workers on its payroll during the first 3 weeks ofAugust, but after the execution of General Counsel's Ex-hibit 4, the Respondent did employ ironworkers. Kerrstated that the Respondent could not have obtained itsemployees from the Union without executing the interimagreement.Among other things, the one-page interim agreementprovided that the Respondent would be bound to theagreement executed by the Union with the EmployerBargaining Association referred to above, and it pro-vided that any wage and other monetary increases setforth in that agreement would be effective as of August15, 1977.C. The Third Contract Between the Respondent andthe UnionOn November 18, 1977, the Respondent entered intoits third contract with the Union. A copy of that one-page document was introduced into evidence as GeneralCounsel's Exhibit 7. Like the two previous contracts, itwas signed by Kerr and Martin. The document is enti-tled "Signatory Addendum (Applies to Specific Con-struction Project Only)."At the hearing Morikawa explained that the Respond-ent had a job in the city of Kaneohe on the Island ofOahu and another project on the Island of Maui, both ofwhich required reinforcing steel ironworkers. Becausethe Respondent needed reinforcing steel ironworkers, asdistinguished from structural ironworkers whom it usual-ly employed at that time, Morikawa asked Kerr to signthe signatory addendum for the specific projects in-volved. However, the projects are not described specifi-cally in General Counsel's Exhibit 7.D. The Fourth Contract Between the Respondent andthe UnionIntroduced into evidence as General Counsel's Exhibit5 was a copy of the fourth contract between the Re-spondent and the Union. It is entitled "Signatory Adden-dum (Steel Fabricators and Erectors)." The one-pagedocument is dated December 10, 1977, and it bears thesignatures of Kerr and Martin.General Counsel's Exhibit 5 makes reference to thecontract between the Union and the Steel Fabricatorsand Erectors of Hawaii, and the contract acknowledgesthe acceptance of the terms and conditions of that agree-ment by the Respondent and the Union. A copy of thatagreement was introduced into evidence as GeneralCounsel's Exhibit 6.General Counsel's Exhibit 6 has effective dates ofAugust 15, 1977, to and including, September 1, 1980.According to article 1 of General Counsel's Exhibit 6,the contract may be renewed from year to year thereaf-ter unless either party gives written notice to the otherof its desire to modify, amend, or terminate the agree-ment.The coverage of the collective-bargaining agreement,which was introduced into evidence as General Coun-sel's Exhibit 6 is set forth in article 2 of that document. Itprovides:Article 2-CoverageA. The Union's chartered geographical area ofjurisdiction is the State of Hawaii and those islandsand areas in the Forward Pacific Ocean areas whichare under the jurisdiction of the U.S. government.B. This Agreement applies to and covers onlythose employees of the Employer employed as iron-workers, ironworker apprentices and machine oper-ators and shall exclude office and clerical employ-ees, watchmen and/or guards, professional employ-ees and supervisors and all other employees not em-ployed on work coming within the scope of thisAgreement.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe jurisdiction of the contract is further spelled outin article 3 of the agreement. Union-security provisionsare set forth in article 4 of the contract, and hiring hallreferral provisions are contained in article 5 of GeneralCounsel's Exhibit 6. The contract does not contain anyprovision which limits the contract's applicability to anyspecific construction project.Morikawa said that eight contractors make up theSteel Fabricators and Erectors of Hawaii, and he esti-mated that from 50 to 75 other employers have signed a"Signatory Addendum" to General Counsel's Exhibit 6.E. The Respondent's Employees as of December 10,1977As indicated in the previous section herein, the Re-spondent and the Union entered into their fourth con-tract on December 10, 1977. The bargaining unit in-volved in that agreement has also been described in sec-tion 8 herein.One of the questions presented in this case is whetherthe Union, in fact, represented a majority of the Re-spondent's employees in the unit described in GeneralCounsel's Exhibit 6, when the Respondent entered intothat contract with the Union. In order to determinewhether that question should be answered in the affirma-tive or in the negative, it has been necessary to examinethe substantial amount of documentary evidence intro-duced at the hearing, as well as to consider the wit-nesses, testimony regarding those matters. The docu-ments cover a much broader period of time, both beforeand after December 10, 1977. Some of the documentaryevidence also encompasses employees beyond the scopeof the unit defined in General Counsel's Exhibit 6.While all of the documents have been considered, theinitial inquiry in this section has been focused on thestatus of the Respondent's employees in the unit de-scribed in General Counsel's Exhibit 6 as of December10, 1977.It was admitted by Kerr that for the period of timefrom October 1976 to February 28, 1979, the personswhose names are listed on General Counsel's Exhibit 11constituted a majority of the employees utilized by theRespondent to perform the ironwork defined in GeneralCounsel's Exhibit 6. The timespan covered by that ad-mission by the Respondent includes, of course, Decem-ber 10, 1977.General Counsel's Exhibit 11 is a compilation of cer-tain information taken from the Union's records. Thedocument shows the names of all persons who were dis-patched by the Union from its hiring hall to work for theRespondent and the date of the first day of the person'semployment with the Respondent. Morikawa explainedat the hearing that persons, who were referred to workfor the Respondent by the Union, were dispatched toone project, but those persons also worked on other pro-jects for the Respondent. The period of time covered byGenerel Counsel's Exhibit 11 is from October 5, 1976,through January 15, 1979. General Counsel's Exhibit 11shows a total of 92 dispatches by the Union of persons towork for the Respondent.A total of 10 such persons out of the 92 dispatcheswere identified as being persons who were not membersof Local 625 at the time that the Union referred them towork for the Respondent. Those 10 nonmembers of theLocal Union were all dispatched by the Union after De-cember 10, 1977. In fact, the first such nonmember wasdispatched on January 10, 1978, and the last such non-member was dispatched by the Union on January 15,1979.The parties stipulated that the following individualswere not members of Local 628 at the time they werereferred by the Union: Greg Schubert, 1-10-78; DonaldFord, 1-11-78; Loren Horlock, 1-19-78; Patrick Jen-nings, 1-19-78; Dallas Hemo, 1-24-78; Lincoln Naiwi,1-15-79. In addition, Morikawa identified four other per-sons who similarly were not members of the Union atthe time of their referral. They are: Wayne Rayman, 6-2-78; Anthony Akau, 6-2-78; Russel Kim, 6-3-78;Melvin Kaehu, 6-2-78.In addition to the foregoing, Kerr said that both heand his son performed ironwork for the Respondentduring 1976. His son, Michael Kerr, is a first lieutenantin the United States Army. At the time of the hearing,Lieutenant Kerr was stationed in Germany. However,when he was on leave from military service, he had as-sisted his father.Kerr also identified two other persons who performedironwork for the Respondent during 1977. Those personswere his brother, Dale Kerr, who is an operating engi-neer, but who did some ironwork, and Charles Coombs,who is a superintendent of the Respondent.Kerr also identified four persons who performed iron-work during 1978 for the Respondent and who had notbeen referred by the Union. They are: Kerr's stepson,Jerry Miller; Charles Coombs, the superintendent; Ra-phael Kim; and Brad Proctor.By examining the information contained in Respond-ent's Exhibit 3, General Counsel's Exhibit I 11, and Gener-al Counsel's Exhibit 15, a determination can be made asto which persons were employed by the Respondent onDecember 10, 1977, in the unit described in GeneralCounsel's Exhibit 6.First of all, Respondent's Exhibit 3 discloses that thetotal number of employees who were employed by theRespondent at any time during the year 1977 was 25. Ofcourse, Duane Kerr is excluded from the computationsto be made herein, although his name does appear on Re-spondent's Exhibit 3, because Kerr is the president of theRespondent. Of those 25 persons who worked at varioustimes for the Respondent in the year 1977, 13 of thosepersons were employed by the Respondent in December1977. Of those 13 employees who worked at timesduring December 1977 for the Respondent, 10 of thosepersons had been dispatched by the Union to work forthe Respondent. Those individuals are identified on Re-spondent's Exhibit 3 by the asterisk which is placed bytheir names. None of those 10 persons are among thosewho have been previously identified herein as non-members of the Union.General Counsel's Exhibit 15 names the 10 personsemployed by Respondent on December 10, 1977, andwho had been referred by the Union to work for Re-322 CONSTRUCTION ERECTORS, INC.spondent; the periods worked in 1977; and the totalhours in each period.With regard to the three employees of the Respondentwho worked during the month of December 1977, butwho were not referred by the Union to work for the Re-spondent, Respondent's Exhibit 3 revealed that DaleKerr had worked all 12 months of 1977 for the Respond-ent. Another employee, G. Jaggs, had worked in all but2 months during 1977 for the Respondent. The 2 monthsin which Jaggs did not work were March and June 1977.The third employee, P. Stobaugh, worked for the Re-spondent only during the month of December 1977.After considering the foregoing, I find that on Decem-ber 10, 1977, that 10 out of 13 employees of the Re-spondent were members of the Union. As stated previ-ously, none of those 10 persons were among those indi-viduals who were identified as nonmembers of theUnion. Accordingly, I further find that the Union repre-sented a majority of the Respondent's employees at thetime that the Respondent and the Union entered intotheir fourth contract.As indicated previously, there is a substantial amountof documentary evidence in the record which goesbeyond the matters discussed above. For example, Re-spondent's Exhibit 4 and Respondent's Exhibit 5 provideinformation similar to that contained in Respondent's Ex-hibit 3, but those exhibits cover the years 1978 and 1979,respectively. Similarly, General Counsel's Exhibit 14,General Counsel's Exhibit 16, and General Counsel's Ex-hibit 17 contain information similar to that which is de-scribed above regarding General Counsel's Exhibit 15,but those documents cover the years 1976, 1978, and1979. However, in view of the findings above, it is un-necessary to set forth the facts revealed by those exhibitsor the remaining documents which were introduced.F. Changes in the Respondent's Business OperationsIn December 1977 the Respondent accepted its firstgeneral contract, which was in the amount of $105,000.Previously, the Respondent had basically been a steelsubcontractor. The type of work performed was primar-ily the subcontracting of steelwork, metal buildings,some stairways, and other unrelated work. As a steelsubcontractor, the Respondent furnished labor and equip-ment, where as a general contractor, the Respondent alsofurnished materials, which increased the doller volume ofthe amount of the contract.As a general contractor, Kerr said that his employeeslay the foundation, put up the steel, and put on the roof.Kerr said that he subcontracts the electrical work andthe plumbing work. Sometimes he also subcontracts partof the excavation work. Kerr stated that instead of iron-workers, he hired "people that are skilled in all differentfacets of general building work." He said that his em-ployees worked under the supervision of two supervisorswho are not craft supervisors, and that his employeesworked together on different projects with the sameworking conditions and benefits. Kerr described a pro-ject where he had successfully completed the construc-tion of a 21,300 square foot warehouse in just 6 weeks.He said that he did so without the use of union iron-workers. Except for the concrete portion of the project,where ironworkers were not needed, the work on theproject took place after February 28, 1979, when the Re-spondent had withdrawn recognition from the Union.Introduced into evidence as Respondent's Exhibit 2was a document showing the percentage of revenueswhich were derived by the Respondent as a general con-tractor; as a steel erection subcontractor, and as a sub-contractor for other work. The document discloses thatin 1977, the Respondent received 55.7 percent of its rev-enues as a general contractor. During that same year, theRespondent received 27.3 percent of its revenues as asteel erection subcontractor and 17 percent of its rev-enues as a subcontractor for other work. Kerr testifiedthat the majority of the work performed by the Re-spondent in 1977 would have been work as a steel erec-tion subcontractor, but for the $105,000 general contractwhich the Respondent received in December 1977.For the year 1978, the Respondent received 55.2 per-cent of its revenues as a general contractor; 37 percent ofits revenues as a steel erection subcontractor, and 7.8percent of its revenues as a subcontractor for otherwork.In the year 1979, the Respondent received 94.8 percentof its revenues as a general contractor; 3.2 percent of itsrevenues as a steel erection subcontractor, and 2 percentof its revenues as a subcontractor for other work.G. The Strike by the Respondent's EmployeesSix ironworkers were employed by the Respondent inNovember 1978, and all of those six employees went outon strike. The Union's strike against the Respondentlasted until January 15, 1979.Morikawa stated that the reason for the strike was thatthe Respondent was delinquent in its payments to thevarious trust funds.H. The Respondent's Letter Dated February 28. 1979A copy of a letter dated February 28, 1979, from theRespondent to the Union was introduced into evidenceas General Counsel's Exhibit 8. In pertinent part, itstates:The Agreement to which we are a Signatory statesas follows:It is the objective of the Parties that the obligationof the Employer for successful prosecution of itsbusiness and fulfillment of its responsibilities to theemployees covered by this Agreement be carried onwithout interference arising from differences be-tween the Parties.It is, therefore, the intent of the Parties hereto to setforth herein their Agreement with respect to ratesof pay, hours of work, and conditions of employ-ment to be observed by the employer, the union,and the employee covered by this Agreement; toprovide procedures for equitable adjustment ofgrievances; to prevent lockouts, interruptions ofwork, work stoppages, strikes, or other interfer-ences with the work of the employer during the lifeof this Agreement; to promote harmonious relations323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the employer, its employees, and the union;and to contribute toward the stabilizing andstrengthening of the Construction Industry.Now, whereas, Local Union No. 625 has showedinterference arising from differences between theParties to result in no shows; interruptions of work;work stoppages; harassment of employees and ha-rassment of employers clients.And, whereas, the employer no longer employs anymembers of Local Union No. 625.It is therefor considered that no Agreement existsbetween Local Union No. 625 and ConstructionErectors, Inc., and you are hereby notified that theAgreement is terminated this date.According to Morikawa, he had received no com-plaints prior to February 28, 1979, from the Respondentwith regard to "no-shows" or work stoppages. Mor-ikawa said that he was the Union's business agent at thattime, and that he was in frequent contact with the Re-spondent. Morikawa had checked on compliance withthe contract by the Respondent, and Morikawa said thatthe Respondent had complied with the contract's terms,including the union-security clause of the contract. Noindication was given to Morikawa prior to February 28,1979, that the Respondent was going to terminate thecontract.On February 28, 1979, the Respondent did not haveany ironworkers on its payroll, who had been referred tothe Respondent by the Union, nor has the Respondenthad any such persons since that time.I. The Union's Reply by Letter Dated March 5, 1979The Union made a reply to the Respondent's letter ofFebruary 28, 1979. A copy of the Union's reply by letterdated March 5, 1979, from the Union to the Respondentwas introduced into evidence as General Counsel's Ex-hibit 9. In pertinent part, it stated:I just received your letter and in answer to this, Imust say that Union Local 625 has always keptgood faith with its Employers, providing that theagreements has been lived up to. We in the pasthave given you good qualified honest men and inreturn you have not lived up to the agreements thatyou signed with Union Local 625.By this I mean, you have not made the contribu-tions that is spelled out in the contract, if you haddone this there would have be no problem betweenthis local union and your company.The Ironworkers are out there to do a good job andin return for their work, they expect their Employ-ers no matter who they might be, to fulfill their ob-ligations according to the agreement. If this hadbeen done, our relationship would still be beautiful,but as it stands now, I truly believe that you havebrought this situation upon yourself. Do not blamethe Union for what is happening.In your letter you wrote a portion of the agree-ment, you should also read page 12 to 14, Article 11and page 17 to 18, Article 18, paragraph E.I must say at this time that the agreements by andbetween Construction Erectors and the Internation-al Association of Bridge, Structural and OrnamentalIron Workers Local Union 625 are still in effect. Imust also say that if you should pick up futurework and the call for men as needed are not made,we will take other measures to correct the situation.If you should have any further questions, please feelfree to call our office at 836-1855.J. The Respondent's Letter Dated March 7. 1979The Respondent replied to the Union's letter referredto in the previous section. A copy of the letter datedMarch 7, 1979, from the Respondent to the Union wasintroduced into evidence as General Counsel's Exhibit10. In pertinent part, it states:We are in receipt of your letter of March 5, 1979.Regardless of any other circumstances, in accord-ance with Article 1 of the Agreement, we are freeto terminate the Agreement at any time, upon writ-ten Notice, provided that Notice is given sixty (60)calendar days prior to the expiration date of theAgreement, which at present is September 1, 1980.Therefore, since you have acknowledged receipt ofour letter on or before March 5, 1979, we considerthat Agreement terminated as of that date.The Representation ProceedingsIntroduced into evidence as Respondent's Exhibit 7was a copy of a representation petition filed on August28, 1979, by the Respondent in Case 37-RM-116.The Respondent's representation petition sought anelection in the following unit: "All employees of the em-ployer excluding office clerical employees, guards, super-visors, ironworkers, and managerial employees as definedin the Act." The petition averred that the Respondenthad been picketed by or on behalf of the Carpenters &Joiners of America Local 745 since January 30, 1979.The Respondent introduced a copy of the eligibilitylist of employees for the representation election as Re-spondent's Exhibit 8. That document contains the namesof all of the Respondent's employees who were em-ployed during the payroll period ending August 31,1979, except for the names of the Respondent's officeclerical employees.A copy of the tally of ballots for the election held onSeptember 11, 1979, was introduced into evidence as Re-spondent's Exhibit 9. The tally of ballots reveals that theelection was conducted under the provisions of Section8(b)(7) of the Act. The tally further reveals that no voteswere cast for Carpenters & Joiners of America, Local745, and that 13 votes were cast against that participatinglabor organization.A copy of the Certification of Results of Election inCase 37-RM-116 was introduced into evidence as Re-324 CONSTRUCTION ERECTORS, INC.spondent's Exhibit 10. The Certification of Results isdated September 20, 1979.ConclusionsThe Board held in its decision in Precision Striping,Inc., 245 NLRB No. 34 (1979), as follows:Respondent and the Union had entered into theiroriginal bargaining relationship pursuant to Section8(f) of the Act, which permits an employer, such asRespondent, engaged primarily in the constructionindustry, to make a "pre-hire" agreement with aunion covering employees engaged in that industrybefore the union has attained majority status.Respondent contends that it was justified in refus-ing to honor its contract with the Union in mid-term, because such an 8(f) agreement is not enforce-able under the Supreme Court's decision inN.L.R.B. v. Local Union No. 103, International Asso-ciation of Bridge, Structural & Ornamental IronWorkers. AFL-CIO [Higdon Contracting Co.].4However, the Court there noted that it was "undis-puted that when the union successfully seeks major-ity support, the prehire agreement attains the statusof a collective-bargaining agreement executed bythe employer with a union representing a majorityof the employees in the unit."5 Consistent with thisprinciple, the Board has decided that, where aunion, originally recognized under Section 8(f), sub-sequently achieves status among employees whomake up a permanent, stable work force," or amongemployees employed at a particular jobsite, "theemployer is then under the statutory duty to recog-nize and bargain with the union as the employees'exclusive representative."8Further, where there is acollective-bargaining agreement in effect betweenan employer and a union which is the statutory bar-gaining agent for the employees covered by thecontract, that union enjoys an irrebuttable presump-tion of majority status for the duration of the agree-ment. 94 434 U.S. 335 (1978).' Id. at 350.s Cf. Dee Cee Floor Covering Inc., 232 NLRB 421 (1977),Chairman Fanning dissenting in part, where the Board distin-guished situations in which a construction industry employer main-tains "a regular complement of employees," from those in whichthe employer hires on a project-by-project basis.' See, e.g., Davis Industries Inc., 232 NLRB 946 (1977).Id. at 952.s Hexton Furniture Company. I 1 NLRB 342 (1955).In addition, the Board has indicated that the rationaleof Dee Cee Floor Covering, Inc., 232 NLRB 421 (1977), isnot applicable to a 9(a) bargaining relationship. See theBoard's decision in G. M. Masonry Co., 245 NLRB No.54, fn. 1 (1979).In remarking on stability in industrial relations, theBoard has commented in its decision in United Supermar-kets, Inc., 214 NLRB 958 (1974), "we have repeatedlyemphasized that stabilization in industrial relations is theultimate objective of all provisions in the Act."With the foregoing guidance from the Board in mind,I conclude that the fourth contract, which was agreed toby the Respondent and the Union, was not a prehire col-lective-bargaining agreement within the meaning of Sec-tion 8(f) of the Act. The first contract between the Re-spondent and the Union fell into the category of an 8(f)agreement. (See section A., herein.) However, at least bythe time of the execution of the fourth contract betweenthe Respondent and the Union, the Union had achievedmajority status in a stable unit of the Respondent's em-ployees. (See sec. E, herein.) Accordingly, I concludethat Section 9(a) of the Act applied on and after Decem-ber 10, 1977, to the bargaining relationship between theRespondent and the Union, rather than the provisions ofSection 8(f) of the Act. Precision Striping, supra.Under the circumstances presented herein, 1 furtherconclude that the Respondent was not free to questionthe Union's majority status during the life of the fourthcontract, nor was the Respondent free to unilaterally ter-minate that contract and withdraw recognition from theUnion. As indicated above, the provisions of Section 9(a)of the Act were applicable to the fourth contract.I also conclude that the Respondent's action in decid-ing to abrogate its contract with the Union was not justi-fied by the Respondent's decision to expand its businessoperations to become a general contractor, or by the Re-spondent's desire to employ individuals with many skills.(See sec. F, herein.) In addition, I further conclude thatthe reasons asserted by the Respondent in its letter datedFebruary 28, 1979, did not justify the Respondent's ac-tions. (See sec. H, herein.) On a factual basis, the reasonscited in the letter are not supported by the evidence evenassuming, arguendo, that the reasons given in the letterwould afford the Respondent a legal basis for terminat-ing its contract with the Union. In this connection, notethe testimony given by Morikawa.Considering the testimony of both Kerr and Mor-ikawa, it cannot be fairly said that Kerr was faced withany threat of physical harm, duress, or coercion from theUnion at the time Kerr signed the Respondent's fourthcontract with the Union.I have considered the matters offered by the Respond-ent regarding the representation proceedings. (See thesection entitled "The Representation Proceedings"herein.) However, I am not persuaded as to the applica-bility of those matters to the issues presented in this case.The unit involved in this case pertains to "ironworkers,ironworker apprentices and machine operators." Theunit involved in Case 37-RM-116 specifically excludedironworkers. Thus, the two units are different bargainingunits.In addition, the representation proceedings did not in-volve the Union which is the Charging Party in thiscase. Instead, the representation proceedings involvedanother labor organization; namely, Carpenters & Joinersof America, Local 745.The representation proceedings were not initiated until6 months after the Respondent had already withdrawnrecognition from the Union involved in this case. Notethat the Respondent withdrew recognition from theUnion by its letter dated February 28, 1979, and that the325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition involving the Carpenters & Joiners of America,Local 745, was not filed until August 28, 1979. Afterconsidering the foregoing, I conclude that the represen-tation proceedings are not genuinely applicable to theissues in this case.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of the Respondent consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All employees of the Respondent employed asironworkers, ironworker apprentices and machineoperators; excluding office and clerical employees,watchmen and/or guards, professional employeesand supervisors as defined in the Act.4. At all times material herein since on and after De-cember 10, 1977, the Union has been the exclusive repre-sentative of all of the employees in the above-describedunit for the purposes of collective bargaining.5. By failing and refusing since on or about February28, 1979, to bargain collectively with the Union with re-spect to the rates of pay, wages, hours of employment,and other terms and conditions of employment of theemployees in the above-described unit; by repudiatingthe collective-bargaining agreement executed by the Re-spondent and the Union on December 10, 1977, and bywithdrawing recognition from the Union as the collec-tive-bargaining representative of the employees in theabove-described unit, the Respondent has engaged inunfair labor practices within the meaning of Section8(aX1) and (5) of the Act.6. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondent has engagedin unfair labor practices within the meaning of Section8(aXl) and (5) of the Act, I shall recommend to theBoard that the Respondent be ordered to cease anddesist from engaging in those unfair labor practices.I shall also recommend to the Board that the Respond-ent take certain affirmative action in order to effectuatethe policies of the Act. Such affirmative action will in-clude the payment of backpay to unit employees whohave lost wages since February 28, 1979, as a result ofthe Respondent's unfair labor practices. (See Don BurgessConstruction Corporation d/b/a Burgess Construction andDonald Burgess and Verlon Hendrix d/b/a V & B Build-ers, 227 NLRB 765 (1977). Backpay and interest on suchbackpay amounts will be computed in accordance withthe Board's decisions in F. W Woolworth Company, 90NLRB 289 (1950); Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).The General Counsel's request that the interest rate befixed at a 9-percent annual rate is hereby denied. SeeHansen Cakes, Inc., 242 NLRB 472 (1979); Southern Cali-fornia Edison Company, 243 NLRB 372 (1979); Neely'sCar Clinic, 242 NLRB 335 (1979); and W Carter Max-well, d/b/a Pioneer Concrete Co., 241 NLRB 264 (1979).Such affirmative action to remedy the Respondent'sunfair labor practices will also include the payment tothe trust funds for the fringe benefits of employees in ac-cordance with the terms of the collective-bargainingagreement between the Respondent and the Union,which was signed on December 10, 1977. However, inaccordance with the Board's decisions, I shall not pro-vide for interest to be added to such payments. Fitzpa-trick Electric, Inc., 242 NLRB 739 (1979); Nelson Electric,Gary C. Nelson, Inc., and Gary C. Nelson Electric, 241NLRB 545 (1979); B. G. Costich & Sons, Inc., 243 NLRB79 (1979), and Inland Cities, Inc., 241 NLRB 374 (1979).Finally, I shall recommend to the Board a narrowcease-and-desist order. Hickmott Foods Inc., 242 NLRB1357 (1979); Supreme Bumpers, Inc., d/b/a PrecisionPlating, 243 NLRB 230 (1979).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Construction Erectors, Inc., Honolu-lu, Hawaii, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to bargain collectively withthe Union with respect to the rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment of the employees in the unit described below,repudiating the collective-bargaining agreement executedby the Respondent and the Union on December 10, 1977,and withdrawing recognition from the Union as the col-lective-bargaining representative of the employees in theunit described below. The appropriate collective-bargain-ing unit is:All employees of the Respondent employed asironworkers, ironworker apprentices and machineoperators; excluding office and clerical employees,watchmen and/or guards, professional employeesand supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed to them by the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies ofthe Act:I In the event that no exceptions are filed, as provided by Sec. 102.46of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order herein shall, as provided in Sec. 102.48 of the Board'sRules and Regulations, be adopted by the Board and become its findings,conclusions, and Order and all objections thereto shall be deemed waivedfor all purposes.326 CONSTRUCTION ERECTORS. INC.(a) Upon request, bargain collectively with the Unionas the exclusive collective-bargaining representative ofthe employees in the bargaining unit previously de-scribed and embody in a signed agreement any under-standing which may be reached.(b) Honor and abide by the terms of the existing col-lective-bargaining agreement between the Respondentand the Union, which was signed on December 10, 1977,during the life of that contract.(c) Reimburse those employees who have lost wagessince February 28, 1979, as a result of the Respondent'srepudiation of the collective-bargaining agreement andthe Respondent's failure to abide by the terms of its con-tract with the Union. Appropriate interest is to be addedto such backpay amounts. See the section of this Deci-sion entitled "The Remedy."(d) Make appropriate payments to the funds estab-lished by the terms of the contract, which Respondenthas failed to pay, in accordance with the terms and pro-visions of the collective-bargaining agreement.(e) Preserve and, upon request, make available to theBoard's agents for examination and copying, payroll re-cords, social security records, timecards, personnel re-cords, and all of the other records necessary to analyzethe amount of money due under the terms of this Order.(f) Post at its Honolulu office and at all of its Hawaiijobsites where its employees are working at the time theRespondent commences compliance with the terms ofthis Order, copies of the attached notice marked "Ap-pendix."2The Regional Director of Region 20 of theBoard will provide copies of the notice to the Respond-ent. After the Respondent's representative has signedthose copies, the Respondent shall post those notices im-mediately after receiving them. The Respondent shallmaintain such notices for a period of 60 consecutive daysafter they have been posted in conspicuous places, in-cluding all of the places where the Respondent custom-arily posts notices to its employees. The Respondentshall also take reasonable steps to insure that said noticesare not altered, defaced, or covered by any other materi-al during the posting period.(g) Within 20 days from the date of this Order, the Re-spondent shall write a letter to the Regional Director ofRegion 20 of the Board and tell her what the Respond-ent has done to comply with this Order.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading, "Posted byOrder of the National Labor Relations Board" shall read "Posted Punrsu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."327